VANCLIEF, C.
It is alleged in the complaint that while plaintiff was the owner, and entitled to the possession, of certain personal property (household furniture), the defendant wrongfully converted the same to his own use, to the damage of the plaintiff in the sum of $2,000. The defendant denies the alleged title of the plaintiff, and justifies the taking and alleged conversion of the property under writs of attachment and execution against one Minerva Button, issued to him as sheriff, alleging that the furniture, in question was the property of Minerva Button. The case was tried by the court, and judgment rendered in favor of the plaintiff for $951.95 and costs. The defendant appeals from the judgment and from an order denying his motion for a new trial.
The only grounds upon which a reversal of the order and judgment is asked are that the findings of fact are not justified by the evidence. The plaintiff claims to derive her title to the property from Minerva Button, through an absolute bill of sale and delivery of possession from Mrs. Button to Josiah Lean, Robert Peoples and Lydia Peoples, executed prior to the issuance of the writs by virtue of which the defendant took and sold the property, and a bill of sale from Lean and Peoples to the plaintiff. The findings excepted to relate principally to the considerations paid for the bills of sale, and to the questions whether there was an actual and immediate delivery of the property, followed by a continuous change of possession. After a careful examination of the two hundred pages of conflicting evidence contained in the statement on motion for a new trial, I think, under the well-settled rule in such cases, that the evidence is sufficient to justify all the findings, and that the judgment and order should be affirmed.
We concur: Haynes, C.; Temple, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment and order are affirmed.